Citation Nr: 1608244	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic posttraumatic stress disorder and chronic major depression.
 
2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral elbow disability.

7.  Entitlement to service connection for erectile dysfunction claimed as secondary to a psychiatric disorder.

8.  Entitlement to an increased evaluation for bilateral plantar fasciitis with spurs in excess of 30 percent disabling.

9.  Entitlement to an initial evaluation in excess of 20 percent disabling for chronic lumbosacral strain with spondylolisthesis.

10.  Entitlement to an initial evaluation in excess of 10  percent disabling for right knee arthritis.

11.  Entitlement to an initial evaluation in excess of 10  percent disabling for left knee arthritis.

12.  Entitlement to an initial evaluation in excess of 10 percent disabling for painful healed scar of the right forearm.

13.  Entitlement to an initial compensable evaluation for non-painful healed scar of the right forearm.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
 
15.  Entitlement to an effective date prior to May 30, 2013 for the grant of a 30 percent evaluation for bilateral plantar fasciitis with spurs. 

16. Entitlement to an effective date prior to May 30, 2013 for the initial grant of service connection for chronic lumbosacral strain with spondylolisthesis. 

17.  Entitlement to an effective date prior to May 30, 2013 for the initial grant of service connection for right knee arthritis.

18.  Entitlement to an effective date prior to May 30, 2013 for the initial grant of service connection for left knee arthritis.

19.  Entitlement to an effective date prior to May 30, 2013 for the initial grant of service connection for painful healed scar of the right forearm.

20.  Entitlement to an effective date prior to May 30, 2013 for the initial grant of service connection for non-painful healed scar of the right forearm.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although not addressed by the Board in its August 2014 remand, the RO in an April 2014 rating decision addressed multiple issues that are now before the Board to include denials of service connection for bilateral disabilities of the hips, hands, shoulders and elbows.  This rating also granted service connection for issues that had been appealed to the Board to include grants of service connection for chronic lumbosacral strain with spondylolisthesis with an initial 30 percent rating; right knee osteoarthritis with an initial 10 percent rating; left knee osteoarthritis with an initial 10 percent rating; painful scar, healed laceration of right forearm with an initial 10 percent rating and a second healed laceration of right forearm not noted to be painful, with an initial noncompensable rating.  The effective date of all the service connection grants was May 30, 2013.  

Additionally this April 2014 rating awarded an increased 30 percent rating for bilateral plantar fasciitis, now also with calcaneal spurs effective May 30, 2013.  The Veteran filed a notice of disagreement using a VAF 21-0958 in October 2014, requesting DRO review and disagreeing with the denials of service connection and the evaluations and effective dates assigned for the service-connected disabilities.  The RO issued a statement of the case (SOC) in May 2015 that addressed the service connection denials and the initial ratings assigned.  The effective date issues were not addressed.  In May 2015 the Veteran submitted a VA Form 9 in which expressed a desire to appeal all the issues listed in the SOC.  

In September 2015 the RO issued a rating that inter alia denied service connection for erectile dysfunction secondary to an acquired psychiatric disorder and entitlement to individual unemployability due to service connected disabilities (TDIU).  The Veteran filed a notice of disagreement in September 2015.  A SOC has not been issued with regards to this NOD, as is the case with the NOD with the April 2014 rating decision regarding the effective date aspects of the initial grants of service connection for lumbosacral strain with spondylolisthesis with an initial 30 percent rating awarded; right knee osteoarthritis with an initial 10 percent rating awarded; left knee osteoarthritis with an initial 10 percent rating awarded; and painful and nonpainful scars, healed laceration of right forearm.  

The Veteran submitted additional evidence in December 2015 along with a waiver of AOJ review of the additional evidence.  

The issue(s) of service connection for an acquired psychiatric disorder and erectile dysfunction, and increased and earlier effective dates for evaluations of bilateral plantar fasciitis, chronic lumbosacral strain, right knee arthritis, left knee arthritis, and scars of the right forearm. are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A chronic neck disability did not have its clinical onset in service and is not otherwise related to active duty; cervical spine arthritis was not exhibited within the first post service year.  

2.  A chronic hip disability did not have its clinical onset in service and is not otherwise related to active duty.

3.  A chronic hand disability did not have its clinical onset in service and is not otherwise related to active duty.

4.  A chronic shoulder disability did not have its clinical onset in service and is not otherwise related to active duty.

5.  A chronic elbow disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

2.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).

3.  A bilateral hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).

4.  A bilateral shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).

5.  A bilateral elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

In a May 2009 letter addressing in part the neck claim and a January 2014 letter addressing the service connection claims for bilateral hip, hand and elbow disabilities and the increased rating claim for plantar fasciitis, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2015).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In these letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records to include VA, private and Social Security records and requested the Veteran apprise him about any records of post-service VA or private treatment for his claimed disabilities.  The Veteran was also afforded VA examinations for his claimed neck disability in August 2009, and for his shoulder and elbow disabilities in February 2014.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In regards to the hips and hands, an examination is not necessary, given the lack of any evidence of problems with either the hips or hands in service or for many years later.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the duties to notify and assist are met.

II. Analysis

The Board has reviewed the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).



Entitlement to service connection for a neck disability.

The Veteran claims that service connection is warranted for a neck disability, pointing to a car accident he had in service, which resulted in neck pain.  

Service treatment records show that the Veteran was seen in the ER in April 1983 for left sided neck pain accompanying left shoulder pain, with examination disclosing full range of motion of the neck and soreness of the base of the neck.  The rest of the examination focused on the left shoulder with muscle spasm of the left shoulder diagnosed.  In March 1986 he was seen for right shoulder and neck pain with no heavy lifting done by him and no injuries otherwise.  He said his neck midline was very sore and stiff.  He was assessed with general cervical u/s sprain.  In October 1988 he was seen for right paracervical neck sprain secondary to mimicking an exercise on TV.  The rest of the service treatment records did not mention neck problems and on separation examination and report of medical history in November 1999, his spinal examination was normal and he denied any history of musculoskeletal disorders pertaining to the neck in the report of medical history, although he did endorse a history of recurrent back pain.  A history of motor vehicle accident 2 years ago was noted.  

The Veteran submitted a statement of truth in January 1999 describing having been in a motor vehicle accident wherein the car was rear-ended and caused a whiplash to his neck.  

The December 1999 VA general examination report did not include any complaints of neck problems and on examination the neck was supple with full range of motion and no evidence of abnormality.  

Post service records prior to 2009 show no evidence of neck/cervical spine complaints.  The report of an August 2009 VA examination included review of the claims file with complaints of left sided neck pain of an 8/10 intensity reported and he described it hurting to turn his head.  Examination was noted to show no palpable spasm, however the examiner was unable to examine for weakness of the neck.  The examiner noted that he was unable to adequately assess for deep tendon reflexes due to the Veteran not relaxing, and a valid range of motion could also not be determined due to the Veteran complaining that it hurt to move his head in all directions.  Attempts to assess motion in all directions from 0 to 5 degrees revealed exaggerated pain in all fields.  The diagnosis was DDD/DJD of the cervical spine per the X-ray done in Durham.  The examiner opined that this was not secondary to military service based on review of the service treatment records and the relatively mild complaints 12 years prior to retirement.  He was noted to have a normal neck exam and no complaints of neck problems at retirement.  Therefore, he had no chronicity.  

Following the VA examination in August 2009, he was seen in October 2009 for complaints including a throbbing sensation involving his neck after a motor vehicle accident 4 days earlier when he was rear-ended.  The examination disclosed tenderness to palpation of the neck with intact motion.  The impression was lumbago with muscle strain with no neurological deficits to suggest a neck fracture.  An accident report from October 2009 also confirmed complaints of neck pain following this accident.  Records subsequent to 2009 are silent for any neck/cervical spine issues.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's addendum opinion on which it bases its determination that service connection for a neck disability is not warranted. 

Since the August 2009 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the Veteran's currently diagnosed DDD/DJD of the neck was unrelated to any incident in service, pointing to only mild complaints 12 years prior to retirement followed by a the lack of neck complaints reported on discharge from service in November 1999.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The medical evidence tends to support this opinion, with a lack of records showing treatment for neck complaints until after he was again in a motor vehicle accident in 2009.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  None of the medical evidence is shown to rebut the August 2009 VA examiner's opinion that the cervical spine disability is unrelated to service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's claim that the degenerative changes in his cervical spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent that the Veteran is claiming continuity of  neck after service, the Board finds no evidence of degenerative changes in the spine in service or an indication that neck pain in service was symptomatic of chronic orthopedic disease.  Examination in service, including the separation examination report reflect no chronic disability.  As the 2009 VA examiner pointed out, there was no connection between current degenerative changes and the relatively mild symptoms exhibited in service.  Notably, he had several complaints of physical problems at the time of his discharge examination and did not complain of neck pain or disability.  The Board does not find claims of continuity of neck symptoms since service to be convincing.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a cervical spine disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to service connection for a bilateral hip disability.

The Veteran claims that service connection is warranted for a bilateral hip disability.  Although he has not elaborated as to the causation, he has submitted evidence pertaining to a car accident he had in service, which resulted in neck pain, but mentions no other specific injuries.  

Service treatment records did not mention hip problems and on separation examination and report of medical history in November 1999, his musculoskeletal examination of the lower extremities was normal and he denied any history of musculoskeletal disorders pertaining to the hips in the report of medical history.  A history of motor vehicle accident 2 years ago was noted.  

The December 1999 VA general examination report did not include any complaints of hip problems and on examination his extremities were all essentially symmetrical on observation without swelling, atrophy, involuntary movements or fasciculations.  Range of motion showed no evidence of increased discomfort, loss of mobility, instability or locking involving any of the joints.   

No issues with the hips are shown in post service records prior to 2009 when in October 2009 he was seen in the ER following a motor vehicle accident with findings that included mild tenderness to palpation of the left hip on internal rotation, and the right hip noted to be normal.  No neurological deficits were present to suggest hip fracture.  Records subsequent to 2009 are silent for any hip issues.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A.  § 1110.   There is no evidence of any hip problems or injury shown in service and no evidence of a current disability of either hip.  Although the Veteran is noted to have shown mild tenderness of the left hip on palpation, no actual injury was noted and he had no disability of either hip shown in the post service records including this October 2009 record.  Although the Veteran has subjectively complained of bilateral hip problems, a disability of either hip is not shown by the competent medical evidence.  Where, as here, the claims file is void of any competent evidence establishing that the Veteran currently has a left hip or right hip disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  To the extent he is competent to diagnose orthopedic disease (he has not established any medical expertise in the record), his opinion that he has hip disability is less probative than the 2009 VA examination.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a bilateral hip disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to service connection for a bilateral hand disability.

The Veteran claims that service connection is warranted for a bilateral hand disability.  Although he has not elaborated as to the causation, he has submitted evidence pertaining to a car accident he had in service, which resulted in neck pain, but mentions no other specific injuries.  

Service treatment records did not mention hand problems and on separation examination and report of medical history in November 1999, his musculoskeletal examination of the upper extremities were normal and he denied any history of musculoskeletal disorders pertaining to the hands in the report of medical history.  A history of motor vehicle accident 2 years ago was noted.  

The December 1999 general examination report did not include any complaints of hand problems and on examination his extremities were all essentially symmetrical on observation without swelling, atrophy, involuntary movements or fasciculations.  Range of motion showed no evidence of increased discomfort, loss of mobility, instability or locking involving any of the joints.   

No issues with the hands are shown in post service records prior to 2014.  In March 2014 the Veteran underwent a VA neuropsychology consult which included testing of motor function including hand grip strength which was noted to be borderline for his dominant hand and average for nondominant hand.  Finger speed tapping was also average for the dominant and low average for the non-dominant hand.  Fine motor performance was average for both hands.  No actual findings of a hand disability were recorded.  An August 2014 primary care record noted the Veteran's complaints of some tingling in his fingers, with no findings of a hand disability shown.  No other records indicate a hand disorder of any type.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A.  § 1110.   There is no evidence of any hand problems or injury shown in service and no evidence of a current disability of either hand.  Although the Veteran is noted to have complaints of tingling in his fingers in August 2014, and had some evidence of decreased grip strength of the dominant hand noted in March 2014, no actual injury was noted and he had no disability of either hand shown in the post service records including the aforementioned records from 2014.  Although the Veteran has subjectively complained of bilateral hand problems, a disability of either hand is not shown by the competent medical evidence.  Where, as here, the claims file is void of any competent evidence establishing that the Veteran currently has a left or right hand disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin, supra; Brammer, supra.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  To the extent he is competent to diagnose orthopedic and/or neurologic disease (he has not established any medical expertise in the record), his opinion that he has hand disability is less probative than the 2009 VA examination.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a bilateral hand disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to service connection for a bilateral shoulder disability.

The Veteran claims that service connection is warranted for a bilateral shoulder disability.  He has submitted evidence pertaining to a car accident he had in service, which resulted in neck pain, but mentions no other specific injuries.  He has also referenced having to lift overhead while working as a cook in service in one of the service treatment records addressing shoulder complaints.  

Service treatment records show that in April 1983 the Veteran was seen in the ER for left sided shoulder pain, with marked spasm noted at the top of the shoulder and his supraspinatus was tender to touch.  He had good range of motion.  He was diagnosed with muscle spasm of the left shoulder.  In September 1984 he was treated for pain over his left shoulder and chest for 2 hours.  He was noted to work in a mess hall and needed to reach high on shelves and racks.  Examination revealed some pain on internal and external rotation but with good range of motion and no signs of rotator cuff irritation. He was assessed with somatic dysfunction and shoulder strain.  In March 1986 he was seen for right shoulder and neck pain for a day with no heavy lifting reported.  His anterior shoulder was very sore and stiff.  He was assessed with a general cervical u/s strain.  In March 1989 he was seen for pain with movement of the arms at the chest and elbow with tenderness over the bicipital tendon, diagnosed as bicipital tendonitis.  

Thereafter in December 1994 he was seen for right shoulder pain for a week but denied injury. Examination revealed tenderness but with full range of motion and he was assessed with right shoulder pain, questionable impingement.   The service treatment records did not mention shoulder problems after that date and on separation examination and report of medical history in November 1999, his musculoskeletal examination of the upper extremities was normal and he denied any history of musculoskeletal disorders pertaining to the shoulders in the report of medical history.  A history of motor vehicle accident 2 years ago was noted.  

The December 1999 VA general examination report did not include any complaints of shoulder problems and on examination his extremities were all essentially symmetrical on observation without swelling, atrophy, involuntary movements or fasciculations.  Range of motion showed no evidence of increased discomfort, loss of mobility, instability or locking involving any of the joints.   

Post service records prior to 2014 show no evidence of shoulder complaints.  The report of a February 2014 VA examination of the shoulders included review of the claims file, as well as the Veteran's history of having pain in both arms and both shoulders, with the left shoulder pain having begun with a motor vehicle accident in 1999 when he was a passenger in a car that was rear ended.  He didn't recall an injury to his right shoulder which began hurting in the 1990's.  He was seen for his shoulders in Germany and rated the left shoulder pain as a 10/	10 and the right shoulder as 9/10 intensity and not varying in intensity.  Service treatment records were reviewed with normal shoulders noted on entry in January 1980 with treatment in the ER for the left shoulder pain without a trauma diagnosis and muscle spasm.  He was noted to have been diagnosed in September 1984 with shoulder strain he blamed on reaching a high shelf in the mess hall and was noted to be diagnosed with a bicipital tendonitis of an unspecified shoulder in March 1989.  He was noted to have had no further incidents of shoulder pain in service and on separation in November 1999 he reported no defects of the shoulder.  CPRS records from 2000 to the present were noted to show no shoulder complaints.   

Physical examination revealed limited and painful motion of the bilateral shoulders with additional painful motion loss on repetitive testing.  He also had painful internal and external rotation; excess fatigability of both shoulders and guarding of the left one.  He also had positive Hawkins impingement test and lift off subcapsularist tests on both shoulders and a positive empty can test on the left shoulder.  X-rays done in conjunction with the examination revealed a likely minimal calcific tendonitis on the left; otherwise no significant degenerative changes bilaterally.  

The diagnosis was rotator cuff tendinopathy of the bilateral shoulders with an opinion that the condition claimed was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The rationale was that although the service treatment records showed he was seen for care of the shoulders in service, each episode was of brief duration and there is no evidence in the service treatment records that he continued to suffer from any shoulder problems after his last visit for his shoulder in 1994.  Despite his reports of continued shoulder symptoms since the initial onset in service there was no evidence of a shoulder conditions at the time of discharge and he was noted to check "no" in the report of medical history and the November 1999 examination found no shoulder defects.  Additionally the December 1999 General Medical examination showed no complaints involving the shoulders and no shoulder abnormalities on physical examination.  Also the examiner pointed to the lack of shoulder complaints in VA records from 2000 to the present.  The examiner opined that had the Veteran developed bilateral rotator cuff tendinopathy in service he would be expected to have reported this on one of his 1999 examinations prior to discharge and would have reported shoulder pain on one of his numerous VA visits for other joint conditions.  

A March 2014 addendum added to the rationale that the bilateral shoulder conditions were less likely than not related to service with a discussion of the Veteran's contentions of continued shoulder problems after his last visit for shoulder problems in 1994.  The examiner stated that despite his report of continued shoulder problems ever since initial onset in service, there is no evidence of any shoulder condition at the time of discharge.  The November 1999 report of medical history was again noted to have checked off "no" regarding shoulder problems and again no shoulder complaints were reported in the December 1999 General Examination and records from 2000 to present.  

Subsequent to the February 2014 VA examination, he was seen for on new patient visit for various complaints including left shoulder pain of 10/10 with a history of pain in this years ago that had gotten worse.  The remainder of the primary care addressed other matters besides this complaint.   A January 2015 primary care note noted the X-ray findings of the left shoulder showed likely calcific tendonitis on the left otherwise without significant degenerative changes in both shoulders.  Examination revealed decreased range of motion with pain in most ranges and positive Hawkins/Neer tests.  None of the records mentioning the shoulders provided any evidence that would tend to rebut the findings from the February 2014 VA examination.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's addendum opinion on which it bases its determination that service connection for a bilateral shoulder disability is not warranted. 

Since the February 2014 VA physician's opinion and March 2014 addendum opinion were based on a review of the pertinent medical history, and were supported by sound rationale, these provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the Veteran's currently diagnosed rotator cuff tendinopathy of the bilateral shoulders was unrelated to any incident in service, and pointed out that although the Veteran was treated for episodes of bilateral shoulder problems in service, these episodes were noted to be acute in nature and had no continued episodes after the last one treated in 1994.  The examiner further pointed to a lack of shoulder complaints reported on discharge from service in November 1999, as well as the lack of post service records and examination findings for any shoulder complaints from 2000 to the present.  See Prejean supra.  The medical evidence tends to support this opinion, with a lack of records showing post service treatment for shoulder complaints.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan, supra.  None of the medical evidence is shown to rebut the August 2009 VA examiner's opinion that the cervical spine disability is unrelated to service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  To the extent the Veteran is competent to diagnose and determine the origins of orthopedic disease (he has not established any medical expertise in the record), his opinion is less probative than the 2014 VA examination.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The fact that he did not mention shoulder problems at service discharge while he did mention several other physical maladies, and the upper extremities were found to be normal at service discharge, undercuts any claim that shoulder problems persisted.  When seen in 2009 for neck problems, no shoulder disability was noted.  The Board does not find any claim of continuity of symptoms to be convincing.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Entitlement to service connection for a bilateral elbow disability.

The Veteran claims that service connection is warranted for a bilateral elbow disability.  He has submitted evidence pertaining to a car accident he had in service, which resulted in neck pain, but mentions no other specific injuries.  He has also referenced having to lift and carry heavy pots while working as a cook in service.  

Service treatment records do not show elbow disability.  The Veteran was treated for a laceration of the right forearm in February 1985.   He was noted to have pain on movement of the arms at the chest and elbow level in March 1989 when he was diagnosed with bicipital tendonitis, but no other diagnosis was given regarding the painful arm movement at the elbow level.  The service treatment records did not mention elbow problems after that date and on separation examination and report of medical history in November 1999, his musculoskeletal examination of the lower extremities was normal and he denied any history of musculoskeletal disorders pertaining to the shoulders in the report of medical history.  A history of motor vehicle accident 2 years ago was noted.  

The December 1999 VA general examination report did not include any complaints of elbow problems and on examination his extremities were all essentially symmetrical on observation without swelling, atrophy, involuntary movements or fasciculations.  Range of motion showed no evidence of increased discomfort, loss of mobility, instability or locking involving any of the joints.   

No issues with the elbows are shown in post service records prior to the February 2014 VA examination, nor in records subsequent to this examination, aside from an August 2014 primary care note which revealed some complaints of elbow pain without any significant findings reported.  

The report of a February 2014 VA examination of the elbows included review of the claims file, as well as the Veteran's history in which he denied a specific injury but reported onset in the 1980s-1990s of gradual onset of left elbow pain that persisted in the lateral epicondyle areas and worse with activity.  His pain was a level 9/10 and he described lifting 15 pound pots while serving as a cook.  He had right elbow pain since, with no radiation.  Service treatment records showed no evidence of any elbow problems on enlistment examination in January 1980 and report of medical history.  He was noted to have been seen for a right forearm laceration in 1985 which was reported as healing well 5 days later.  However the service treatment records showed no visits for elbow pain or complaints with the November 1999 separation examination and report of medical history revealing he denied elbow problems and no defects of the elbows noted.  The December 1999 General Medical Examination revealed no complaints involving his elbow and no diagnosis of an elbow condition.  CPRS from 2000 to the present were noted to show only one episode of care for the elbow when he was seen in the ER in November 2006 and found to have lateral epicondylitis.  The examination note revealed he had been in his usual health until 3 days prior to the visit.  

On examination he was noted to have limited motion and functional loss after repetitive testing, with pain on movement bilaterally and excess fatigability on the right.  He had localized tenderness or pain on palpation bilaterally with full 5/5 strength and no flail joint or ankylosis.  He had positive lateral epicondylar pain reproduced with resisted pronation of both elbows.  The diagnosis was lateral epicondylitis of both elbows with an opinion that the condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The rationale was that the service treatment records do not show treatment for any elbow conditions other than a laceration of the right forearm in 1985.  A laceration such as the one in 1985 would not result in a chronic condition of lateral epicondylitis.  There was no evidence of elbow conditions at discharge.  He checked "no" regarding his elbow found on the November 1999 separation examination or the December 1999 general examination.  There was no evidence of any elbow condition until a 2006 ER note at the Durham VAMC showing a 3 day history of lateral epicondylitis of the left elbow.  There was no evidence of a left elbow condition after 2006 and no evidence of a right elbow condition in the VA records from 2000 to present.  The examiner said had he developed his bilateral epicondylitis in service, he would be expected to have reported this on one of his 1999 examinations prior to discharge and would have reported elbow problems on more than just one of his numerous VA visits for other joint conditions.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's addendum opinion on which it bases its determination that service connection for a bilateral elbow disability is not warranted. 

Since the February 2014 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, these provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the Veteran's currently diagnosed epicondylitis of the bilateral elbows was unrelated to any incident in service, and pointed out that although the Veteran was treated for a laceration of the right forearm, such an injury would not result in lateral epicondylitis.  The examiner pointed to the lack of elbow complaints reported at discharge in November 1999 and a lack of post-service treatment of elbow complaints in records prior to the 2006 ER episode.  See Prejean supra.  The medical evidence tends to support this opinion, with a lack of records showing post service treatment for elbow complaints prior to and after the November 2006 ER treatment.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan, supra.  None of the medical evidence is shown to rebut the August 2009 VA examiner's opinion that the cervical spine disability is unrelated to service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  To the extent the Veteran is competent to diagnose and determine the origins of orthopedic/neurologic disease (he has not established any medical expertise in the record), his opinion is less probative than the 2014 VA examination.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The fact that he did not mention elbow problems in service or at service discharge while he did mention several other physical maladies, and the upper extremities were found to be normal at service discharge, undercuts any claim that elbow problems were present in service and persisted.  When seen in 2009 for neck problems, no elbow disability was noted.  The Board does not find any claim of continuity of symptoms to be convincing.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a bilateral elbow disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a neck disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral elbow disability is denied.


REMAND

As noted above in the Introduction, in an April 2014 rating decision, the RO assigned an effective date of May 30, 2013 for the award of a 30 percent increased rating for the bilateral plantar fasciitis with spurs, and assigned this same effective date for grants of service connection for chronic lumbosacral strain with spondylolisthesis with an initial 30 percent rating awarded; right knee osteoarthritis with an initial 10 percent rating awarded; left knee osteoarthritis with an initial 10 percent rating awarded; painful scar, healed laceration of right forearm with an initial 10 percent rating awarded and a second healed laceration of right forearm with an initial noncompensable rating awarded.  A timely notice of disagreement with respect to the effective date assigned for all these issues was submitted.  A statement of the case has not been issued as to these issues.  Additionally in a September 2015 rating the RO denied service connection for erectile dysfunction and individual unemployability due to service connected disabilities (TDIU) and the Veteran filed a timely notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board will defer adjudication of the appeal for entitlement to higher initial rating for the lumbosacral strain, right knee arthritis, left knee arthritis, painful healed scar of the right forearm, and non-painful healed scar of the right forearm because these issues are inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for these disabilities.  Likewise the Board finds the adjudication for the appeal of entitlement to an increased evaluation for bilateral plantar fasciitis with spurs in excess of 30 percent disabling is inextricably intertwined with the issue of entitlement to an earlier effective date for the award of the 30 percent rating.  The Board notes that the scope of review of the evidence for all these issues, whether from initial entitlement or an increased rating claim, could be potentially affected by the RO's assigning of an earlier effective date.  The Board further finds that while the Veteran has perfected the ratings  assigned by the RO in the April 2014 decision, the May 2015 SOC only partially addressed initial ratings issues using confusing wording that appeared to still address the initial rating issues as entitlement to service connection, and did not fully address the rating criteria pertaining to each issue.  Thus a supplemental SOC (SSOC) addressing these issues should correct this deficiency.  

In regards to the claim for service connection for a psychiatric disorder, the February 2015 VA examiner concluded that a psychiatric diagnosis cannot be given secondary to evidence of malingering during the VA examination.  Since this examination there has been additional evidence obtained, including a March 2015 neuropsychology consult that contained psychiatric testing, and ongoing treatment records.  Also additional documents were submitted by the Veteran's attorney in December 2015, including a June 2015 medical opinion submitted by a H.H.G. PhD, who describes a review of the records and gives an opinion that it is more likely than not that the Veteran suffered unspecified depressive disorder that more likely than not began in service and continued uninterrupted and also was aggravated by service connected disorders including his plantar fasciitis, chronic lumbosacral strain with osteoarthritis, bilateral knee osteoarthritis and his right upper extremity scar.  The Board does note that the opinion from H.H.G. PhD is problematic as it did cite a history of diagnosis of PTSD with stressors noted to include some from Afghanistan where the Veteran is noted to have worked in after service, but not during active service, but this distinction was not noted.  Also this opinion suggests aggravation by service connected disabilities without providing a clear rationale or a discussion as to the extent of aggravation by the service connected disabilities.  

Thus a clarifying opinion should be obtained following review of this additional evidence as well as any other evidence pertaining to his claimed psychiatric disorder, including the favorable opinions forwarded by H.H.G in June 2015 as well as those from his treating psychiatrist Dr. E.W.H. in a September 2008 evaluation and letter, and a September 2013 taped statement.  The examiner should again address multiple confirmed incidents during service that the Veteran alleges caused or contributed to his acquired psychiatric disorder, to include a fellow service member murdering his wife and children, a fellow service member killed in a motor vehicle accident, and the Veteran's divorce and his ex-wife moving their children out of state.  Additionally the issue of secondary service connection now raised in the June 2015 opinion should also be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to an earlier effective date prior to May 30, 2013 for the award of a 30 percent increased rating for the bilateral plantar fasciitis with spurs, and for grants of service connection for chronic lumbosacral strain with spondylolisthesis with an initial 30 percent rating awarded; right knee osteoarthritis with an initial 10 percent rating awarded; left knee osteoarthritis with an initial 10 percent rating awarded; painful scar, healed laceration of right forearm with an initial 10 percent rating awarded and a second healed laceration of right forearm with an initial noncompensable rating.  The Veteran should be given an opportunity to perfect an appeal.  

2.  The AOJ should obtain all outstanding VA treatment records. All obtained records should be associated with the claims file.  

3.  Thereafter, the Veteran's entire claims file, including a copy of this REMAND, must be returned to the VA examiner who conducted the February 2015 VA examination, or to another examiner if that individual is unavailable. The examiner is requested to review the entire VBMS claims file, and to provide answers to the following questions (in reference to the February 2015 examination findings)  

After the record review to include review of the additional evidence generated following this examination including the March 2015 neuropsychiatric evaluation and the evidence submitted by the Veteran's attorney in December 2015, including the June 2015 medical opinion submitted by a H.H.G. PhD, the examiner should answer the following:  

a) Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since October 2008 (date of claim).  

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.  

 (The examiner is to note that the Veteran's presence in Afghanistan was part of his civilian employment, and was not during his active duty military service.)  

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since October 2008, to include chronic major depression, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability either had its onset during, or is otherwise related to, the Veteran's active military service.  

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2000, to include chronic major depression that is not shown to be directly related to service, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability that such disorder is secondary to or aggravated (permanently worsening beyond the natural progression) by his service-connected disabilities to include, but not limited to, his service-connected back, feet, right forearm scars and bilateral knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  If it is deemed necessary to conduct another examination to properly address these matters, one should be conducted.  

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case which contain the appropriate laws and regulations for the issues appealed, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


